Citation Nr: 0702402	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-07 679	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her two sisters



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to April 
1980, when he was retired on account of disability arising 
from an acute schizophrenic episode.  He died in June 2003.  
The appellant is his widow.

Following the January 2006 hearing on appeal, the appellant 
submitted additional  documentary evidence consisting of 
private medical records and the police reports generated 
following the veteran's death.  She executed a signed waiver 
of RO review of this evidence, so the Board will proceed with 
review of the appeal, including all the evidence of record, 
without further delay.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the appeal.

2.  The veteran did not intentionally kill himself and was 
not of sound mind at the time of his death.

3.  The veteran's service-connected psychiatric disability 
contributed to his death.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is permitted by law.  38 U.S.C.A. § 105 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.301, 3.302 (2006).  

2.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant requests dependency and indemnity compensation 
based upon service connection for the cause of the veteran's 
death.  She asserts that his death was caused wholly or in 
part by his service-connected psychiatric disorder.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the claims 
file shows that the RO advised the appellant of these 
elements in a letter pertinent to her claim for dependency 
and indemnity compensation in September 2003.  

In light of the grant reached below, any defect involved in 
notice pertaining to effective dates is viewed as harmless 
error.  If the appellant disagrees with the RO's assignment 
of the effective date in this case, she may express such 
disagreement by filing a notice of disagreement in a timely 
manner.  Accordingly, the Board considers VA's notice 
requirements to have been met for purposes of the decision 
reached herein.

The RO provided the appellant with regulatory provisions 
pertaining to dependency and indemnity compensation and cause 
of death as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
December 2004 Statement of the Case.  

VA medical records, private medical records, service medical 
records, the veteran's death certificate and autopsy report 
have been obtained in support of the appellant's claim.  The 
appellant and her representative have presented written 
statements in support of her claim and she has testified in 
support of the claim during a personal hearing before a 
Veterans Law Judge.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death. 

As noted above, the veteran was discharged from service on 
account of disability arising from an acute schizophrenic 
episode which had its onset within the first week of his 
active duty.  The diagnosis given was of a severe acute 
schizophrenic episode with paranoid features resulting in 
severe social and industrial impairment.  The episode was 
judged to have been within the line of duty and following a 
medical evaluation board, the veteran received an honorable 
discharge to the temporary disabled retirement list.  

The veteran was again hospitalized approximately one month 
later, in February 1980, at a VA hospital.  The diagnosis 
reached following a five week hospitalization was of 
psychotic depression.  

In a June 1980 rating decision, service connection for a 
psychotic depressive reaction was granted effective upon his 
discharge from service and a 30 percent disability rating was 
assigned.  This rating has been in effect since that time.  
Under governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951.  Thus at the time of the veteran's 
death in June 2003, the 30 percent rating was preserved at 
that level.

Evidence contained in the claims file regarding the 
circumstances surrounding the veteran's death includes the 
death certificate, the autopsy report, the appellant's 
statements and testimony, several lay statements, private 
medical records, and the police reports.  In summary, the 
veteran was discovered dead on his living room sofa.  
Following an autopsy, which included chemical screening, the 
medical examiner concluded that the veteran died of multiple 
drug intoxication.  Seven different drugs, including 
methadone, diazepam, oxycodone, and naproxen were identified 
in his system; none at lethal doses, but in combination the 
medical examiner concluded that they were sufficiently toxic 
to account for death.  It was concluded that a deliberate 
self-destructive act was not suspected, and the manner of his 
death was officially classified as "undetermined."

Governing law and regulation prohibits service connection for 
any disability resulting from willful misconduct.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  However, regulation 
also provides that in order for suicide to constitute willful 
misconduct, the act of self-destruction must be intentional, 
and that a person of unsound mind is considered incapable of 
forming an intent.  38 C.F.R. § 3.302.  With regard to drug 
usage, where the use of drugs results from a service-
connected disability, it will not be considered of misconduct 
origin.  38 C.F.R. § 3.301.  

Other evidence in the file reveals that the veteran appeared 
to have been a disturbed individual prior to his death.  His 
co-workers reported that he had shown them multiple pill 
bottles containing prescription medication for someone else, 
several days prior to his death.  A police report shows that 
the veteran's wife found an empty pill bottle with a 
prescription label for another person in their home after the 
veteran's death.  The appellant's testimony during the 
hearing depicts erratic behavior on the part of her husband 
during the several days prior to his death, triggered 
apparently by a burglary to their house several days 
previously; he was staying on the sofa with a loaded gun to 
forestall another such event.

Several written statements and testimony during the hearing 
reflects a bizarre incident several years prior to his death, 
where the veteran was apparently accidentally shot in his 
leg, failed to seek medical attention for several hours, and 
then reported afterward that his dog had pulled the trigger.  
Several lay statements submitted in support of the 
appellant's claim are to the effect that the veteran had 
manic episodes and was in need of psychiatric help.  

The appellant testified during the hearing on appeal that her 
husband had a deep distrust of medical professionals and 
avoided going to the doctor.  Review of the scanty private 
and VA medical records contained in the claims file confirms 
this impression as the veteran's primary care physician's 
reports reflect that he sought medical care only when he was 
experiencing acute pain.  At one point, his primary care 
physician diagnosed depression and tried prescriptions for 
Prozac, Buspar, and Xanax.  The veteran abused the Xanax 
prescription, taking higher doses than recommended, however, 
and the physician refused to renew the prescription.  The 
physician considered whether the veteran needed a medication 
like Haldol, but it does not appear that the veteran returned 
for further treatment.  

In reviewing the evidence of record, the Board concludes that 
there is nothing of record which is directly dispositive of 
the question of whether the veteran's service-connected 
psychiatric disability caused or contributed to his death.  
However, reasonableness dictates that the veteran's bizarre 
behavior prior to his death was likely related to his 
psychiatric disability, which the medical evidence contained 
in the file demonstrates was characterized by psychotic 
features.  The fact that the veteran's private physician had 
been considering an anti-psychotic medication, Haldol, prior 
to his death indicates that the physician had identified 
elements of psychosis in the veteran's presentation close to 
his death, as well.  The Board therefore concludes that the 
evidence is at least evenly balanced in support of the 
conclusion that the veteran's service-connected psychiatric 
disability played some role in the actions which led to his 
death, i.e., ingesting toxic quantities of seven different 
medications.  The picture of the veteran drawn by the lay 
statements, testimony, medical records, and the police 
reports is consistent with such a conclusion.  To fit this 
factual picture into the governing regulatory framework, the 
Board finds that the veteran was not of sound mind prior to 
his death.  

As the medical examiner and the police concluded that the 
veteran had not intentionally killed himself, and the 
evidence overall indicates that the veteran was not of sound 
mind when he ingested seven different powerful drugs which 
had not been prescribed for him, the Board finds that his 
death did not constitute willful misconduct.  Thus, service 
connection for the cause of the veteran's death is lawful.  
Resolving reasonable doubt in favor of the appellant's claim, 
the Board holds that service connection for the cause of the 
veteran's death is warranted.  The benefit sought is 
therefore granted.


ORDER

Dependency and indemnity compensation based upon service 
connection for the cause of the veteran's death is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


